P.A. Hollingsworth, Justice, dissenting. This is the second appeal we have heard in this cause. The issue in the first appeal was whether the trial court erred in finding a rational basis for the termination. We said in our opinion, “In light of the school board’s attempt to raise the accreditation of its high school and appellant’s failure to meet the requirement that he obtain twelve hours in the summer of 1982, we cannot say the trial court clearly erred in finding a rational basis for appellant’s discharge.” Turney v. Alread Public Schools, 282 Ark. 84, 666 S.W.2d 687 (1984). The basis for this appeal is provided by the superintendent at the time of Turney’s termination. He testified at the second hearing, now on review, that the board members talked about rumors that Turney was involved in acts of moral turpitude rather than his lack of certification. Turney requests that we grant a new trial because he was denied his right to a fair and impartial hearing under the due process clause of the federal Constitution. I agree and dissent from the Court’s decision today. It is not contested that one of the board members stated prior to the hearing on Turney’s termination, “I hope we can find some reason to get rid of that bastard.” The Court holds that remark apparently arose from Turney’s lack of certification, not from his alleged misconduct. I disagree. There are no circumstances present here that require a board member to make a derogatory statement about an employee’s ancestry if the issue is really qualifications. There appears to be confusion to be perpetuated in future opinions, the importance of due process should be reexamined. Due process assures reasoned decision making by forcing school board members to articulate the bases of their employment decisions. It provides a forum for facts and the inferences to be drawn from those facts, thereby allowing discovery of any erroneous basis for the decision. The procedure also allows the affected teacher to rebut erroneous information and put forth his side of the facts. Turney alleges that there is a basis for believing that the board members based the nonrenewal of his contract on charges that he was guilty of immorality. If this is the case, due process would afford an opportunity for Turney to refute the charge before the school board and clear his name. For “[wjhere a person’s good name, reputation, honor, or integrity is at stake because of what the government is doing to him, notice and an opportunity to be heard are essential.” (citations omitted). Board of Regents v. Roth, 408 U.S. 564 (1972). I respectfully dissent for these reasons.